                                                                                                Case 3:20-cv-00646-LRH-WGC Document 14
                                                                                                                                    13 Filed 03/10/21
                                                                                                                                             03/08/21 Page 1 of 2




                                                                                           1   Molly M. Rezac
                                                                                               Nevada Bar No. 7435
                                                                                           2   molly.rezac@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3
                                                                                               200 S. Virginia Street, 8th Floor
                                                                                           4   Reno, NV 89501
                                                                                               Telephone: 775.440.2372
                                                                                           5
                                                                                               Noel M. Hicks
                                                                                           6   Nevada Bar No. 13893
                                                                                           7   noel.hicks@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           8   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           9   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Telephone: 702.369.6800
                                                                                          11   Fax: 702.369.6888

                                                                                          12   Attorneys for Defendant PetSmart, Inc.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                               UNITED STATES DISTRICT COURT
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                                 FOR THE DISTRICT OF NEVADA
                                                                                          15   INGRID GARCIA,                                      Case No.: 3:20-cv-00646-LRH-WGC
                                                                                          16
                                                                                                                     Plaintiff,
                                                                                          17                                                    STIPULATION AND ORDER TO DISMISS
                                                                                               vs.
                                                                                                                                                        WITH PREDJUDICE
                                                                                          18
                                                                                               PETSMART, INC.,
                                                                                          19
                                                                                                                     Defendant.
                                                                                          20

                                                                                          21
                                                                                                       IT IS HEREBY STIPULATED, by and between Plaintiff Ingrid Garcia (“Plaintiff”) and
                                                                                          22
                                                                                               Defendant PetSmart, Inc. (“Defendant”), by and through their respective undersigned counsel, that
                                                                                          23
                                                                                               all claims Plaintiff had or may have had against Defendant that are contained in, reasonably related
                                                                                          24
                                                                                               to, or could have been brought in the above-captioned action, are hereby dismissed, with prejudice,
                                                                                          25
                                                                                               in their entirety.
                                                                                          26
                                                                                               ...
                                                                                          27
                                                                                               ...
                                                                                          28
                                                                                                Case 3:20-cv-00646-LRH-WGC Document 14
                                                                                                                                    13 Filed 03/10/21
                                                                                                                                             03/08/21 Page 2 of 2



                                                                                           1          Each party is to bear their own fees and costs.
                                                                                           2   DATED this 8th day of March, 2021.              DATED this 8th day of March, 2021.
                                                                                           3                                                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                               P.C.
                                                                                           4

                                                                                           5   /s/ Mark Mausert                                /s/ Molly M. Rezac
                                                                                               Mark Mausert                                    Molly M. Rezac
                                                                                           6   Nevada Bar No. 2398                             Nevada Bar No. 7435
                                                                                               729 Evans Avenue                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           7
                                                                                               Reno, NV 89512                                  P.C.
                                                                                           8   Attorneys for Plaintiff                         200 S. Virginia Street, 8th Floor
                                                                                                                                               Reno, NV 89501
                                                                                           9
                                                                                                                                               Noel M. Hicks
                                                                                          10                                                   Nevada Bar No. 13893
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                               Wells Fargo Tower
                                                                                          11
                                                                                                                                               Suite 1500
                                                                                          12                                                   3800 Howard Hughes Parkway
                                                                                                                                               Las Vegas, NV 89169
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                   Attorneys for Defendant
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15                                                ORDER

                                                                                          16          IT IS
                                                                                                IT IS SO    SO ORDERED.
                                                                                                         ORDERED.
                                                                                          17    DATED this 10th day of March, 2021.
                                                                                                                                            UNITED STATES
                                                                                                                                            LARRY R. HICKSJUDGE
                                                                                          18
                                                                                                                                            UNITED STATES DISTRICT ATTORNEY
                                                                                          19
                                                                                                                                            DATED
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                2
